Citation Nr: 0529210	
Decision Date: 11/01/05    Archive Date: 11/14/05

DOCKET NO.  04-00 627	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE


Entitlement to assignment of a higher disability rating for 
bilateral hearing loss, currently rated as noncompensable.

REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. N. Hyland, Associate Counsel


INTRODUCTION

The veteran had active duty from March 1952 to March 1954.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from an April 2002 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in February 
2003, a statement of the case was issued in October 2003 and 
a substantive appeal was received in November 2003.  The 
veteran testified at a Board hearing at the RO in October 
2005.

In October 2005, the Board granted the appellant's motion to 
advance his appeal on the Board's docket pursuant to 
38 C.F.R. § 20.900(c) (2004).


FINDING OF FACT

The veteran's service-connected disability, described for 
rating purposes as bilateral hearing loss, is productive of 
Level II hearing acuity in the right ear and Level II hearing 
acuity in the left ear.


CONCLUSION OF LAW

The criteria for entitlement to a compensable disability 
rating for bilateral hearing loss have not been met.  
38 U.S.C.A. §§ 1155, 5107(b) (West 2002);  38 C.F.R. §§ 4.7, 
4.71(a), Diagnostic Code 6100 (2005).




REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 
2002).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2005).  The VCAA and its 
implementing regulations include, upon the submission of a 
substantially complete application for benefits, an enhanced 
duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify the claimant what evidence will be 
obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  In addition, they define the obligation of VA 
with respect to its duty to assist a claimant in obtaining 
evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

The United States Court of Appeals for Veterans Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 
112 (2004) held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction 
(AOJ) decision on a claim for VA benefits.  In the present 
case, the RO furnished VCAA notice to the veteran subsequent 
to the initial denial of the veteran's claim.

Because the VCAA notice in this case was not provided to the 
appellant prior to the initial adverse RO decision, it can be 
argued that the timing of the notice does not comply with the 
express requirements of the law as found by the Court in 
Pelegrini.

While the Court did not address whether, and, if so, how, the 
Secretary can properly cure a defect in the timing of the 
notice, it did leave open the possibility that notice error 
of this kind may be non-prejudicial to a claimant.  In this 
respect, all the VCAA requires is that the duty to notify is 
satisfied, and that appellants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).

VA has fulfilled its duty to notify the appellant in this 
case.  In the July 2003 letter, VA informed the appellant of 
the applicable laws and regulations, including applicable 
provisions of the VCAA, the evidence needed to substantiate 
the claim, and which party was responsible for obtaining the 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  In the letter, VA informed the appellant that it 
would obtain the available records in the custody of federal 
departments and agencies and request medical records from 
identified private health care providers.  The July 2003 
letter advised the appellant to tell the VA about any 
additional information or evidence that he wanted the VA to 
try to get for him and the July 2003 letter also advised the 
appellant to inform the RO of any other evidence or 
information that would support his claim.  The Board finds 
that this document fulfilled VA's duty to notify, including 
the duty to notify the veteran to submit any pertinent 
evidence in his possession, and that any defect in the timing 
of such notice constitutes harmless error.

The Board also finds that all necessary assistance has been 
provided to the appellant.  The RO has made numerous attempts 
to assist the appellant in obtaining the evidence necessary 
to substantiate his claim, including obtaining medical 
records identified by the appellant.  The record includes 
service medical records, private medical records, and VA 
medical records.  The appellant has not indicated that any 
additional pertinent evidence exists, and there is no 
indication that any such evidence exists.  As such, there has 
been substantial compliance with the assistance provisions 
set forth in the new law and regulation.  As the veteran has 
been afforded several VA examinations, the Board finds that 
the record as it stands contains adequate medical evidence to 
adjudicate the claim.  Thus, the requirements of 38 C.F.R. 
§ 3.159(c)(4) have been met.

Under these circumstances, the Board finds that VA has 
fulfilled its duty to notify and assist the appellant in the 
claim under consideration and that adjudication of the claim 
at this juncture, without directing or accomplishing any 
additional notification and or development action, poses no 
risk of prejudice to the appellant.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).  The issues are now ready 
to be considered on the merits.

Analysis

Disability evaluations are determined by the application of 
the Schedule for Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  In order to evaluate the level of disability and any 
changes in condition, it is necessary to consider the 
complete medical history of the veteran's condition.  
Schafrath v. Derwinski, 1 Vet.App. 589, 594 (1991).  Since 
the veteran is appealing the original assignment of a 
disability rating following an award of service connection, 
the severity of his service-connected bilateral hearing loss 
is to be considered during the entire period from the initial 
assignment of the rating to the present time.  See Fenderson 
v. West, 12 Vet. App. 119 (1999).

The veteran's service-connected hearing loss has been rated 
by the RO under the provisions of Diagnostic Code 6100.  
Since his claim was received in March 2000, the current 
version of rating criteria for bilateral hearing loss which 
became effective June 10, 1999, is for consideration.  62 
Fed. Reg. 25,202-25,210 (May 11, 1999).  

In evaluating hearing service-connected hearing impairment, 
disability ratings are derived by a mechanical application of 
the ratings schedule to the numeric designations assigned 
after audiometric evaluations are rendered.  See Lendenmen v. 
Principi, 3 Vet. App. 345, 349 (1992).  The ratings schedule 
provides a table for ratings purposes (Table VI) to determine 
a Roman numeral designation (I through XI) for hearing 
impairment.  Table VII is used to determine the percentage 
evaluation by combining the Roman numeral designations for 
hearing impairment in both ears.  See 38 C.F.R. § 4.85.  

When the puretone threshold at each of the four specified 
frequencies (1,000, 2,000, 3,000, and 4,000 Hertz) is 55 
decibels or more, Table VI or Table VIa is to be used, 
whichever results in the higher numeral.  38 C.F.R. § 
4.86(a).  Additionally, when the puretone threshold is 30 
decibels or less at 1,000 Hertz, and 70 decibels or more at 
2,000 Hertz, Table VI or Table VIa is to be used, whichever 
results in the higher numeral.  Thereafter, that numeral will 
be elevated to the next higher numeral.  38 C.F.R. § 4.86(b).

Turning to the record, private medical records show that in 
February 2000, the veteran's hearing loss in the left ear was 
from 35-40 decibels in the 500-2000 hertz range and was from 
45-60 decibels in the right ear in the same hertz range.

On the authorized audiological evaluation in March 2001, pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
N/A
35
35
45
80
LEFT
N/A
30
30
60
75

The average puretone threshold was 49 decibels in the right 
ear and 49 decibels in the left ear.  Speech audiometry 
revealed speech recognition ability of 88 percent in the 
right ear and of 92 percent in the left ear.

On the authorized audiological evaluation in May 2003, pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
N/A
35
40
45
80
LEFT
N/A
35
35
60
75

The average puretone threshold was 50 decibels in the right 
ear and 51 decibels in the left ear.  Speech audiometry 
revealed speech recognition ability of 84 percent in the 
right ear and of 84 percent in the left ear.

On the authorized audiological evaluation in January 2005, 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
N/A
35
45
55
85
LEFT
N/A
35
45
65
80

The average puretone threshold was 55 decibels in the right 
ear and 56 decibels in the left ear.  Speech audiometry 
revealed speech recognition ability of 96 percent in the 
right ear and of 92 percent in the left ear.

On the authorized audiological evaluation in February 2005, 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
N/A
35
45
55
85
LEFT
N/A
35
45
65
80

The average puretone threshold was 55 decibels in the right 
ear and 56 decibels in the left ear.  Speech audiometry 
revealed speech recognition ability of 96 percent in the 
right ear and of 92 percent in the left ear.

The Board notes that neither ear shows an exceptional pattern 
of hearing; therefore, Table VI should be used for both ears.  
Applying the criteria found in 38 C.F.R. §§  4.85-4.87, the 
veteran's May 2003 audiological examination report (which has 
the test results most favorable to the veteran) yielded level 
II hearing in the right ear and level II hearing in the left 
ear.

Entering the category designations from the May 2003 
audiological examination report for each ear into Table VII 
results in a 0 disability rating under Diagnostic Code 6100.  
The Board notes that entering the category designations from 
the March 2001 and January and February 2005 VA audiological 
examination reports for each ear into Table VII also results 
in a 0 disability rating under Diagnostic Code 6100.  

The Board has carefully reviewed and considered the veteran's 
statements and testimony, and the Board acknowledges the 
request for special consideration in view of the veteran's 
difficulty in understanding high-pitched voices.  However, 
the Board must base its decision on the relevant medical 
evidence of record.  The Board emphasizes that it is bound by 
law to apply VA regulatory criteria and, as noted above, the 
Court has indicated that rating of hearing loss disability 
involves a mechanical application of the ratings schedule to 
the numeric designations assigned after audiometric 
evaluations are rendered.  In the veteran's case, the degree 
of bilateral hearing loss shown by the examination fails to 
meet the criteria for a 10 percent disability rating.  
Therefore, the preponderance of the evidence is against the 
veteran's claim for a compensable rating at this time.  The 
veteran may always advance a claim for an increased rating if 
his hearing loss disability increased in severity in the 
future.   

The potential application of various provisions of Title 38 
of the Code of Federal Regulations has also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  In this regard, the Board finds 
that there has been no showing by the veteran that the 
service-connected disorder has resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization.  In the absence of such factors, the 
Board finds that criteria for submissions for assignment of 
the extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) 
are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218 (1995).

Finally, in making this determination, the Board has 
considered the provisions of 38 U.S.C.A. § 5107(b), but there 
is not such a state of approximate balance of the positive 
evidence with the negative evidence to otherwise warrant a 
favorable decision.  


ORDER

The appeal is denied.



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


